DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 20140253305) in view of Choi (US 20160026316).
As per claim 1, Rosenberg discloses a display device (Fig. 1, #104; [0030]), comprising:
a display panel (#106) including a first edge (i.e., right edge) extended in a first direction (i.e., vertical direction); and
a first force sensor (#118(2)) disposed adjacent to the first edge (i.e., right edge) of the display panel (#106) and overlapping the display panel (#106; [0034]-[0035]), 
wherein the first force sensor (#118(2)) comprises a plurality of first sensing regions (#108(3), 108(7)) arranged in the first direction (i.e., vertical direction) and a second sensing region (#108(4)) adjacent to the first sensing regions (#108(3), 108(7)) in the first direction (i.e., vertical direction), the first sensing regions (#108(3), 108(7)) disposed closer to a first end (i.e., upper end) of the first force sensor (#118(2)) than the second sensing region (#108(4)), and the second sensing region (#108(4)) disposed closer to a second end (i.e., lower end) of the first force sensor (#118(2)) than the first sensing regions (#108(3), 108(7)),
wherein the first force sensor (#118(2)) comprises a recess (Fig. 9 discloses a recess between #108(3) and #108(4)) disposed at an inner side of the first force sensor (#118(2)) between an endmost first sensing region (i.e., an endmost first sensing region of #108(3) and #108(4)) among the first sensing regions and the second sensing region (i.e., among the first sensing regions and the second sensing region including #108(3) and #108(4)) in the first direction (i.e., vertical direction),
wherein the first force sensor (#118(2)) comprises a first edge (i.e., left edge) extended in the first direction (i.e., vertical direction) and a second edge (i.e., right edge) extended in the first direction (i.e., vertical direction), and the recess (i.e., the recess between #108(3) and #108(4)) extends inward from the first edge (i.e., left edge) of the first force sensor (#118(2)) toward the second edge (i.e., right edge) of the first force sensor (#118(2)).

wherein a length of the second sensing region extending in the first direction is larger than a length of each of the first sensing regions extending in the first direction.
Choi teaches the first sensing regions (Fig. 2B, #301-302) are distinct from one another and are separated from one another by a plurality of first non-sensing regions in the first direction (i.e., vertical direction; [0064]-[0065]),
wherein (Fig. 2B discloses) a length of the second sensing region (i.e., #304-312) extending in the first direction (i.e., vertical direction) is larger than a length of each of the first sensing regions (i.e., #301-302) extending in the first direction (i.e., vertical direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first force sensor of Rosenberg arranged with the sensing regions disclosed by Choi so that the second sensing region is capable of detecting a user’s touch contact over a larger length than each of the first sensing regions.
As per claim 2, Rosenberg in view of Choi discloses the display device of claim 1, wherein the first force sensor (Rosenberg: #118(2)) comprises a first electrode (Rosenberg: Fig. 7, #410(1)) and a second electrode (Rosenberg: #410(2)) separated from the first electrode (Rosenberg: #410(1)),
wherein the first electrode (Rosenberg: #410(1)) is disposed over the first sensing regions (Choi: #301-302) and the second sensing region (Rosenberg: #108(4)), 
As per claims 3, 16 and 33, Rosenberg in view of Choi discloses the display device (force sensor) of claim 2 (claim 15) (claim 30), wherein the first force sensor further comprises a force sensing layer (Rosenberg: #414) comprising a force sensitive material having a resistance that varies according to a force (Rosenberg: [0074]),
wherein the first electrode (Rosenberg: #410(1)) and the second electrode (Rosenberg: #410(2)) contact the force sensing layer (Rosenberg: #414; [0072]; [0074]).
As per claims 4 and 17, Rosenberg in view of Choi discloses the display device of claim 3 (claim 16), wherein the first electrode (Rosenberg: #410(1)) comprises a first stem electrode and a plurality of first branch electrodes branching from the first stem electrode (Rosenberg: Fig. 7 discloses the first electrode #410(1) comprises a first stem electrode and a plurality of first branch electrodes branching from the first stem electrode), and
the second electrode (Rosenberg: #410(2)) comprises a second stem electrode and a plurality of second branch electrodes branching from the second stem electrode (Rosenberg: Fig. 7 discloses the second electrode #410(2) comprises a second stem electrode and a plurality of second branch electrodes branching from the second stem electrode),
wherein the first branch electrodes and the second branch electrodes are arranged alternately with each other (Rosenberg: Fig. 7 discloses the first branch electrodes and the second branch electrodes are arranged alternately with each other).

As per claims 6, 19 and 34, Rosenberg in view of Choi discloses the display device of claim 3 (claim 16) (claim 33), wherein the force sensing layer (Rosenberg: #414) is disposed separately in each of the first and second sensing regions (Rosenberg: [0065]; [0074]).
As per claims 7, 20 and 36, Rosenberg in view of Choi discloses the display device (force sensor) of claim 1 (claim 13) (claim 28) except for the length of the second sensing region is about 30% to about 50% of a total length of the (first) force sensor. Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a length of the second sensing region is about 30% to about 50% of a total length of the (first) force sensor since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As per claim 8, Rosenberg in view of Choi discloses the display device of claim 1, further comprising:
a second force sensor (Rosenberg: #118(1)) disposed adjacent to a second edge (Rosenberg: i.e., left edge) of the display panel (Rosenberg: #106) and overlapping the display panel (Rosenberg: #106), wherein the second edge (Rosenberg: i.e., left edge) of the display panel (Rosenberg: #106) faces the first edge (Rosenberg: i.e., right edge) 
wherein the second force sensor (Rosenberg: #118(1)) comprises a plurality of third sensing regions (Rosenberg: #108(1), i.e., a plurality of third sensing regions defined by an area of #108(1) and 108(5)) and a fourth sensing region (Rosenberg: #108(2)), the third sensing regions (Rosenberg: #108(1), 108(5)) disposed closer to a first end (Rosenberg: i.e., upper end) of the second force sensor (Rosenberg: #118(1)) than the fourth sensing region (Rosenberg: #108(2)), and the fourth sensing region (Rosenberg: #108(2)) disposed closer to a second end (Rosenberg: i.e. lower end) of the second force sensor (Rosenberg: #118(1)) than the third sensing regions (Rosenberg: #108(1), 108(5)),
wherein the third sensing regions (Rosenberg: #108(1), 108(5)) are distinct from one another and are separated from one another by a plurality of second non-sensing regions (Rosenberg: Fig. 1 discloses the third sensing regions #108(1) and #108(5) are distinct from one another and are separated from one another by a plurality of second non-sensing regions),
wherein the fourth sensing region (Rosenberg: #108(2)) has a larger area than each of the third sensing regions (Rosenberg: #108(1); [0036]).
As per claim 9, Rosenberg in view of Choi discloses the display device of claim 8, wherein the first sensing regions and the third sensing regions are pressing recognition regions, and the second sensing region and the fourth sensing region are 
As per claim 13, Rosenberg discloses a display device (Fig. 1, #104; [0030]), comprising:
a display panel (#106) including a first edge (i.e., left edge) extended in a first direction (i.e., vertical direction); and
a first force sensor (#118(2)) disposed adjacent to the first edge (i.e., right edge) of the display panel (#106) and overlapping the display panel (#106; [0034]-[0035]), wherein the first force sensor (#118(2)) extends along the first edge (i.e., right edge) of the display panel (#106) in the first direction (i.e., vertical direction) and comprises a recess disposed at an inner side of the first sensor (#118(2); [0034]; where Fig. 9 discloses a recess between #108(3) and #108(4) disposed at an inner side of the first sensor #118(2)),
wherein the first force sensor (#118(2)) comprises a first edge (i.e., left edge) extended in the first direction (i.e., vertical direction) and a second edge (i.e., right edge) extended in the first direction (i.e., vertical direction), and the recess (i.e., the recess between #108(3) and #108(4)) extends inward from the first edge (i.e., left edge) of the first force sensor (#118(2)) toward the second edge (i.e., right edge) of the first force sensor (#118(2)),
wherein the first force sensor (#118(2)) comprises a plurality of first sensing regions (#108(3), 108(7)) arranged in the first direction (i.e., vertical direction) and a second sensing region (#108(4)) adjacent to the first sensing regions (#108(3), 108(7)) in the first direction (i.e., vertical direction),

However, Rosenberg does not explicitly teach the first sensing regions are distinct from one another and are separated from one another by a plurality of first non-sensing regions in the first direction,
wherein a length of the second sensing region extending in the first direction is larger than a length of each of the first sensing regions extending in the first direction.
Choi teaches the first sensing regions (Fig. 2B, #301-302) are distinct from one another and are separated from one another by a plurality of first non-sensing regions in the first direction (i.e., vertical direction; [0064]-[0065]),
wherein (Fig. 2B discloses) a length of the second sensing region (i.e., #304-312) extending in the first direction (i.e., vertical direction) is larger than a length of each of the first sensing regions (i.e., #301-302) extending in the first direction (i.e., vertical direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first force sensor of Rosenberg arranged with the sensing regions disclosed by Choi so that the second sensing region is capable of detecting a user’s touch contact over a larger length than each of the first sensing regions.

As per claim 15, Rosenberg in view of Choi discloses the display device of claim 13, wherein the first force sensor (Rosenberg: #118(2)) comprises a first electrode (Rosenberg: Fig. 7, #410(1)) and a second electrode (Rosenberg: #410(2)) separated from the first electrode (Rosenberg: #410(1)),
wherein the first electrode (Rosenberg: #410(1)) is disposed over the first sensing regions (Choi: #301-302) and the second sensing region (Rosenberg: #108(4)), and the second electrode (Rosenberg: #410(2)) is disposed separately in each of the first (Choi: #301-302) and second sensing regions (Rosenberg: #108(4)).
As per claim 21, Rosenberg in view of Choi discloses the display device of claim 13, wherein each first sensing region of the first force sensor is a pressing recognition region, and the second sensing region of the first force sensor is a squeezing recognition region (Rosenberg: [0040]; [0122]; where the user gripping the touch zone 108 is functionally equivalent to a squeezing recognition region).
As per claim 22, Rosenberg in view of Choi discloses the display device of claim 13, wherein the first force sensor comprises a first electrode (Rosenberg: Fig. 5, #406(1)) formed as a single piece along a direction (Rosenberg: i.e., Y direction) in which the first force sensor extends (Rosenberg: #118(2)), and a second electrode (Rosenberg: #406(2)) formed as a single piece along the direction (Rosenberg: i.e., Y direction) in which the first force sensor extends (Rosenberg: #118(2)),

As per claim 23, Rosenberg in view of Choi discloses the display device of claim 22, further comprising:
a touch member disposed on the display panel (Rosenberg: #106), wherein the touch member comprises a touch electrode (Rosenberg: #406) overlapping the first force sensor (Rosenberg: [0039]-[0040]; [0070]).
As per claim 24, Rosenberg in view of Choi discloses the display device of claim 13, further comprising:
a bracket (Rosenberg: Fig. 2, #202) that houses the display panel (Rosenberg: #106) and the first force sensor (Rosenberg: #118(2)),
wherein the bracket (Rosenberg: #202) comprises a connect hole (Rosenberg: #208) through which a connector passes (Rosenberg: [0042]; where FSR assembly 118 includes a connector), and the recess (Rosenberg: Fig. 9) bypasses the connect hole (Rosenberg: #208) in an outward direction.
As per claim 25, Rosenberg in view of Choi discloses the display device of claim 13, further comprising:
a second force sensor (Rosenberg: #118(1)) disposed adjacent to a second edge of the display panel (Rosenberg: #106) that faces the first edge of the display panel (Rosenberg: [0034]; [0036]),
wherein the second force sensor (Rosenberg: #118(1)) overlaps the display panel (Rosenberg: #106; [0035]).
 comprise the recess disposed in the first force sensor (Rosenberg: #118(2); where the second force sensor #118(1) does not comprise the recess disposed in the first force sensor #118(2) as disclosed on Fig. 9) or any other recess. 
As per claim 27, Rosenberg in view of Choi discloses the display device of claim 25, wherein the second force sensor (Rosenberg: #118(1)) comprises a plurality of third sensing regions (#108(1), i.e., a plurality of third sensing regions defined by an area of #108(1) and 108(5)) disposed between a first end (Rosenberg: i.e., upper end) of the second force sensor (Rosenberg: #118(1)) and a second end (Rosenberg: i.e., lower end) of the second force sensor (Rosenberg: #118(1)), and a fourth sensing region (Rosenberg: #108(2)) disposed closer to the second end (Rosenberg: i.e., lower end) of the second force sensor (Rosenberg: #118(1)) than the third sensing regions (Rosenberg: #108(1), 108(5)),
wherein the third sensing regions (Rosenberg: #108(1), 108(5)) are distinct from one another and are separated from one another by a plurality of second non-sensing regions (Rosenberg: Fig. 1 discloses the third sensing regions #108(1) and #108(5) are distinct from one another and are separated from one another by a plurality of second non-sensing regions),
wherein the fourth sensing region (Rosenberg: #108(2)) has a wider area than each of the third sensing regions (Rosenberg: #108(1); [0036]).
As per claim 28, Rosenberg discloses a force sensor (Fig. 1, #118(2); [0034]), comprising:

a second edge (i.e., left edge) extended in the first direction (i.e., vertical direction);
(Fig. 9 discloses) a recess (i.e., a recess between #108(3) and #108(4)) disposed at one side of the force sensor (#118(2)), wherein the recess (i.e., recess between #108(3) and #108(4)) extends inward from the first edge (i.e., right edge) toward the second edge (i.e., left edge);
a plurality of first sensing regions (#108(3), 108(7)) that sense a first force and are arranged in the first direction (i.e., vertical direction; [0030]; [0033]-[0035]); and
a second sensing region (#108(4)) that senses a second force and is adjacent to the first sensing regions (#108(3), 108(7)) in the first direction (i.e., vertical direction; [0030]; [0033]-[0035]),
wherein (Fig. 9 discloses) the recess (i.e., recess between #108(3) and #108(4)) is disposed between an endmost first sensing region (i.e., an endmost first sensing region of #108(3) and #108(4)) among the first sensing regions and the second sensing region (i.e., among the first sensing regions and the second sensing region including #108(3) and #108(4)) in the first direction (i.e., vertical direction).
However, Rosenberg does not explicitly teach the first sensing regions are distinct from one another and are separated from one another by a plurality of first non-sensing regions in the first direction,
wherein a length of the second sensing region extending in the first direction is larger than a length of each of the first sensing regions extending in the first direction.

wherein (Fig. 2B discloses) a length of the second sensing region (i.e., #304-312) extending in the first direction (i.e., vertical direction) is larger than a length of each of the first sensing regions (i.e., #301-302) extending in the first direction (i.e., vertical direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first force sensor of Rosenberg arranged with the sensing regions disclosed by Choi so that the second sensing region is capable of detecting a user’s touch contact over a larger length than each of the first sensing regions.
As per claim 29, Rosenberg in view of Choi discloses the force sensor of claim 28, further comprising:
a first substrate (Rosenberg: Fig. 4, #402) comprising an electrode layer (Rosenberg: #410); and
a second substrate (Rosenberg: #416) that faces the first substrate (Rosenberg: #402) and comprises a force sensing layer (Rosenberg: #414).
As per claim 30, Rosenberg in view of Choi discloses the force sensor of claim 29, wherein the electrode layer (Rosenberg: #410) comprises a first electrode (Rosenberg: Fig. 7, #410(1)) and a second electrode (Rosenberg: #410(2)) separated from the first electrode (Rosenberg: #410(1)),

As per claim 32, Rosenberg in view of Choi discloses the force sensor of claim 31, wherein the first electrode and the second electrode are comb-shaped and engaged with each other (Rosenberg: Fig. 7; [0082]).
As per claim 35, Rosenberg in view of Choi discloses the force sensor of claim 29, further comprising:
a bonding layer (Rosenberg: Fig. 4, #412) disposed between the first substrate (Rosenberg: #402) and the second substrate (Rosenberg: #416) along edges of the first substrate (Rosenberg: #402) and the second substrate (Rosenberg: #416),
wherein the bonding layer (Rosenberg: #412) bonds the first substrate (Rosenberg: #402) and the second substrate (Rosenberg: #416) together and seals an internal space (Rosenberg: [0073]; [0075]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Choi in view of Shin (US 20150334211).
As per claim 10, Rosenberg in view of Choi discloses the display device of claim 9.
However, the prior art of Rosenberg and Choi do not teach the display panel includes a flat portion,
a first curved portion connected to the flat portion, and

wherein the first curved portion is disposed at the first edge of the display panel, the second curved portion is disposed at the second edge of the display panel, the first force sensor overlaps the first curved portion of the display panel, and the second force sensor overlaps the second curved portion of the display panel.
Shin teaches the display panel (Fig. 4, #330) includes a flat portion (#341; [0217]; [0251]),
a first curved portion connected to the flat portion (Fig. 5 discloses a first curved portion connected to the flat portion on display #330), and
a second curved portion (#342) connected to the flat portion (#341; [0217]; [0251]),
wherein the first curved portion is disposed at the first edge (i.e., left edge) of the display panel (#330), the second curved portion (#342) is disposed at the second edge (i.e., right edge) of the display panel (#330), the force sensor (#320) overlaps the first curved portion of the display panel (#330), and the force sensor (#320) overlaps the second curved portion (#342) of the display panel (#330; [0217]; [0221]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the first and second force sensors of Rosenberg in view of Choi according to Shin so as to provide a mobile terminal capable of having size-reduced upper and lower bezels (Shin: [0012]).
As per claim 11, Rosenberg in view of Choi in view of Shin discloses the display device of claim 10, wherein the first force sensor (Rosenberg: Fig. 2, #118(2)) and the . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Choi in view of Shin in view of Iwasaki (US 20160326407).
As per claim 12, Rosenberg in view of Choi in view of Shin discloses the display device of claim 11, further comprising:
a bracket (Rosenberg: Fig. 2, #202) that houses the display panel (Rosenberg: #106), the first force sensor (Rosenberg: #118(2)), and the second force sensor (Rosenberg: #118(1)),
wherein the first force sensor (Rosenberg: #118(2)) is attached to the bracket (Rosenberg: #202) with a first tape (Rosenberg: [0068]; where PSA #404 is functionally equivalent to a first tape), and the second force sensor (Rosenberg: #118(1)) is attached to the bracket (Rosenberg: #202) with a second tape (Rosenberg: [0068]; where PSA #404 is functionally equivalent to a second tape).
However, the prior art of Rosenberg, Choi and Shin do not teach a first waterproof tape and a second waterproof tape.
Iwasaki teaches in an analogous art for fixing components is a touch panel device, a waterproof tape ([0133]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second force sensors disclosed by Rosenberg in view of Choi and Shin attached to the bracket with the adhesive tape disclosed by Iwasaki so as to provide a first and second waterproof tape to prevent water intrusion from an adhesion gap. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 28 have been considered but are moot because the arguments do not apply to the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622